/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/23/2021, 5/18/2021, and 9/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (U.S. Patent Application Publication No. 2019/0104452)

Referring to Claim 1, Park discloses discloses a data transmission method, applied to a source network device, the method comprising: forwarding data to a target network device when determining that a terminal device is successfully handed over to the target network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB).  
 	Referring to Claim 2 as applied to Claim 1 above, Park discloses the method, wherein when determining that the terminal device is successfully handed over to the target network device, the method further comprises: receiving identity information of the target network device (pars 81 and 82, Handover to specific target eNB; Also, security algorithm identifier).  
	Referring to Claim 3 as applied to Claim 2 above, Park discloses the method, wherein receiving identity information of the target network device comprises: receiving the identity information, sent by the terminal device, of the target network device to which the terminal device is successfully handed over; or receiving the identity information sent by the target network device (pars 81 and 82, target eNB; identifier).  
	Referring to Claim 4 as applied to Claim 1 above, Park discloses the method, wherein forwarding data to the target network device comprises: forwarding uplink data and/or downlink data to the target network device (Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
	Referring to Claim 5 as applied to Claim 4 above, Park discloses the method, wherein forwarding data to the target network device further comprises at least one of the following: sending a data status report to the target network device; sending a Serial Number (SN) of a data packet on the source network device side to the target network 
	Referring to Claim 6 as applied to Claim 1 above, Park discloses the method, wherein before forwarding data to the target network device when determining that the terminal device is successfully handed over to the target network device, the method further comprises: sending a handover command to the terminal device, wherein the handover command is used for indicating at least one target network device to the terminal device (Fig. 6A and par 82, Handover command).  
 	Referring to Claim 7 as applied to Claim 6 above, Park discloses the method, wherein the handover command contains a reconfiguration message of the at least one target network device (Fig. 6A and par 82, RRC connection reconfiguration message).  
	Referring to Claim 8, Park discloses a source network device, comprising: a processor, configured to forward data to a target network device via a transceiver, when determining that a terminal device is successfully handed over to the target network device; and the transceiver, configured to send data to the target network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB).  
	Referring to Claim 9 as applied to Claim 8 above, Park discloses the source network node, wherein the transceiver is further configured to receive identity information of the target network device (pars 81 and 82, Handover to specific target eNB; Also, security algorithm identifier).  
	Referring to Claim 10 as applied to Claim 9 above, Park discloses the source network node, wherein the transceiver is configured to receive the identity information, 
 	Referring to Claim 11 as applied to Claim 8 above, Park discloses the source network node, wherein the transceiver is configured to forward uplink data and/or downlink data to the target network device (Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
Referring to Claim 12 as applied to Claim 11 above, Park discloses the source network node, wherein the transceiver is further configured to perform at least one of the following: sending a data status report to the target network device; sending a Serial Number (SN) of a data packet on the source network device side to the target network device; or sending Data Radio Bearer (DRB) configuration to the target network device (Fig. 6A and pars 82-86, data, SN Status transfer).  
Referring to Claim 13 as applied to Claim 8 above, Park discloses the source network node, wherein the transceiver is further configured to send a handover command to the terminal device, wherein the handover command is used for indicating at least one target network device to the terminal device (Fig. 6A and par 82, Handover command).  
 	Referring to Claim 14 as applied to Claim 13 above, Park discloses the source network node, wherein the handover command contains a reconfiguration message of the at least one target network device (Fig. 6A and par 82, RRC connection reconfiguration message).  
Claim 15, Park discloses a target network device, comprising: a processor, configured to receive, via a transceiver, data forwarded by a source network device, when determining that a terminal device is successfully handed over to the target network device; and the transceiver, configured to receive data sent by the source network device (Fig. 6A and pars 82-86, Handover, Source eNB data forwarding/ SN Status transfer to Target eNB).  
Referring to Claim 16 as applied to Claim 15 above, Park discloses the target network device, wherein the transceiver is further configured to send identity information of the target network device to the source network device (pars 81 and 82, target eNB; identifier).  
Referring to Claim 17 as applied to Claim 15 above, Park discloses the target network device, wherein the transceiver is configured to receive uplink data and/or downlink data forwarded by the source network device (Fig. 6A and pars 82-86, data forwarding/ SN Status transfer).  
Referring to Claim 18 as applied to Claim 17 above, Park discloses the target network device, wherein the transceiver is further configured to perform at least one of the following: receiving a data status report forwarded by the source network device; receiving a Serial Number (SN) of a data packet on the source network device side forwarded by the source network device; or receiving Data Radio Bearer (DRB) configuration forwarded by the source network device (Fig. 6A and pars 82-86, data, SN Status transfer).  
 	Referring to Claim 19, Park discloses a non-transitory computer readable storage medium, wherein the computer readable storage medium is used for storing a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to handover messaging: 	U.S. Pat. Application Pub. No. 2021/0051539 to Zhang
U.S. Pat. Application Pub. No. 2019/0116541 to Hong et al.
U.S. Pat. Application Pub. No. 2012/0142354 to Ahluwalia

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



/Suhail Khan/

Primary Examiner, Art Unit 2642